United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1585
Issued: January 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 16, 2015 appellant, through counsel, filed a timely appeal from a March 11, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than 50 percent
permanent impairment of his right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
OWCP accepted that on August 29, 1987 appellant, then a 35-year-old mail handler,
sustained aggravation of a preexisting right knee sprain when he slammed on the brakes of his

1

5 U.S.C. § 8101 et seq.

forklift to avoid hitting another forklift. It later accepted a consequential left knee sprain.
Appellant received disability compensation on the daily rolls beginning February 14, 1998.
By decision dated August 20, 2002, OWCP granted appellant a schedule award for 50
percent permanent impairment of his right lower extremity. The award was based on the
standards of the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2000).
Appellant requested an increased schedule award. On September 28, 2009 Dr. David
Weiss, an attending osteopath, determined that appellant had 63 percent permanent impairment
of his right lower extremity under the standards of the sixth edition of the A.M.A., Guides
(6th ed. 2009).
In a November 19, 2009 report, Dr. Andrew M. Hutter, a Board-certified orthopedic
surgeon and OWCP referral physician, determined that appellant had 21 percent permanent
impairment of his right leg under the standards of the sixth edition of the A.M.A., Guides.
OWCP determined that there was a conflict in the medical opinion evidence regarding
the extent of permanent impairment of appellant’s right lower extremity between Dr. Hutter and
Dr. Weiss and therefore referred appellant and the case record to Dr. Andrew Carollo, a Boardcertified orthopedic surgeon, for an impartial medical examination and opinion on the matter.
In a February 7, 2011 report, Dr. Carollo provided a discussion of appellant’s factual and
medical history and reported the findings of his examination on that date. He recorded some
limitation on range of right knee motion and indicated that appellant had 4/5 strength in his right
quadriceps. Dr. Carollo noted, “With regard to the question of whether or not maximum medical
improvement has been achieved, it is my opinion that it has not been achieved on either the right
or the left knee.” He provided a description of the calculation through which he concluded that
appellant had 40 percent permanent impairment of his right lower extremity under the sixth
edition of the A.M.A., Guides. Dr. Carollo indicated:
“Right knee using Table 16.3, a determination for [Class of Diagnosis (CDX)]
was made. Class III classification was given for CDX indicating a fair result of
his total knee arthroplasty with motion deficit which is determined to be
moderate.
“With regard to the [grade modifier for Functional History (GMFH)], using Table
16.6, he was given a grade modifier of 3 indicative of the presence of a limp as
well as an ongoing pain with regard to the right knee.
“With regard to [grade modifier for Physical Examination (GMPE)], he was given
a grade modifier of 3 due to the presence of moderate palpatory findings both
medially, laterally, and anterior about the knee in association with the presence of
crepitus.
“With regard to [grade modifier for Clinical Studies (GMCS)], he was given a
modifier of 4 using Table 16.8. This patient’s studies demonstrated severe

2

degenerative and traumatic arthritis of his right knee with no interval space left of
cartilage.
“Using the net adjustment formula … the patient findings are that of a class III
with a net adjustment value of +1. This, therefore, makes this grade D with 40
percent lower extremity impairment.”
In October 21, 2011, September 24, 2013, and July 25, 2014 decisions, OWCP
determined that appellant did not meet his burden of proof to establish that he has more than 50
percent permanent impairment of his right lower extremity, for which he received a schedule
award. It indicated that the opinion of Dr. Carollo established no more than 50 percent
permanent impairment of his right lower extremity. It was noted that the fact that Dr. Carollo
found that appellant had not reached maximum medical improvement with respect to his right
knee meant that his right knee condition had not reached a fixed and permanent state, a
requirement for payment of a schedule award.
Appellant requested a video hearing with an OWCP hearing representative. During the
hearing held on December 22, 2014, appellant’s counsel at the time argued that the February 7,
2011 report of Dr. Carollo required additional clarification regarding the matter of maximum
medical improvement.
By decision dated March 11, 2015, OWCP’s hearing representative affirmed OWCP’s
July 25, 2014 decision finding that appellant had not shown that he has more than 50 percent
permanent impairment of his right lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.5 After the CDX is
2

Supra note 1.

3

20 C.F.R. § 10.404 (1999).

4

W.B., Docket No. 14-1982 (issued August 26, 2015). For OWCP decisions issued after May 1, 2009, the sixth
edition of the A.M.A., Guides is used. B.M., Docket No. 09-2231 (issued May 14, 2010).
5

See A.M.A., Guides (6th ed. 2009) 509-11.

3

determined from the Knee Regional Grid (including identification of a default grade value), the
net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.8 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.9
ANALYSIS
OWCP accepted that on August 29, 1987 appellant, then a 35-year-old mail handler,
sustained aggravation of a preexisting right knee sprain when he slammed on the brakes of his
forklift to avoid hitting another forklift. It later accepted that appellant sustained a consequential
left knee sprain. By decision dated August 20, 2002, OWCP granted appellant a schedule award
for 50 percent permanent impairment of his right lower extremity.
OWCP had determined that there was a conflict in the medical opinion between
Dr. Weiss, appellant’s attending osteopath, and the government physician, Dr. Hutter, a Boardcertified orthopedic surgeon acting as an OWCP referral physician, regarding the extent of the
permanent impairment of appellant’s right leg.10 In order to resolve the conflict, OWCP properly
referred appellant, pursuant to section 8123(a) of FECA, to Dr. Carollo, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion on the matter.
In a report dated February 7, 2011, Dr. Carollo determined that appellant had 40 percent
permanent impairment of his right leg under the standards of the sixth edition of the A.M.A.,
Guides. The Board finds that Dr. Carollo’s opinion is based on a complete and accurate factual
and medical history and contains medical rationale in support of its conclusions. Therefore, it

6

Id. at 515-22.

7

5 U.S.C. § 8123(a).

8

William C. Bush, 40 ECAB 1064, 1075 (1989).

9

R.S., Docket No. 08-1158 (issued January 29, 2009).

10

In a September 28, 2009 report, Dr. Weiss, an attending osteopath, determined that appellant had 63 permanent
impairment of his right lower extremity under the standards of the sixth edition of the A.M.A., Guides. In contrast,
Dr. Hutter, a Board-certified orthopedic surgeon and OWCP referral physician, determined on November 19, 2009
that appellant had 21 permanent impairment of his right lower extremity under the standards of the sixth edition of
the A.M.A., Guides.

4

constitutes the weight of the medical evidence with respect to appellant’s right lower extremity
impairment.11
On appeal, counsel argues that the fact that Dr. Carollo found that appellant had not
reached maximum medical improvement with respect to his right knee meant that the case
should be remanded for Dr. Carollo to provide a clarifying opinion. However, the Board finds
that such a remand is not necessary because Dr. Carollo’s opinion in this regard shows that
appellant’s right knee condition had not reached a fixed and permanent state, a requirement for
payment of a schedule award. The period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the employment
injury. Maximum medical improvement means that the physical condition of the injured
member of the body has stabilized and will not improve further.12 The determination of the date
of maximum medical improvement is factual in nature and depends primarily on the medical
evidence.13
Although Dr. Carollo provided a rationalized calculation of the permanent impairment of
appellant’s right lower extremity, the fact that he found that appellant’s right knee had not
reached maximum medical improvement (and that he only provided 40 percent impairment
rating) means that his opinion cannot show that appellant has more than 50 percent permanent
impairment of his right leg. Appellant did not submit any probative medical evidence showing
that he has more than 50 percent permanent impairment of his right lower extremity.
Appellant did not meet his burden of proof to establish that he has more than 50 percent
permanent impairment of his right lower extremity. He may request a schedule award or
increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than 50 percent permanent impairment of his right lower extremity, for which he received a
schedule award.

11

See supra note 9.

12

Adela Hernandez-Piris, 35 ECAB 839 (1984).

13

J.B., Docket No. 11-1469 (issued February 14, 2012); Franklin L. Armfield, 28 ECAB 445 (1977).

5

ORDER
IT IS HEREBY ORDERED THAT the March 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

